Citation Nr: 1548893	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 22, 2010.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to February 22, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Philadelphia, Pennsylvania RO.  In November 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In April 2013, the Board remanded the matters for additional development.

The Board's April 2013 remand also addressed claims of service connection for migraine headaches and for hypertension.  A July 2013 rating decision granted the Veteran service connection for hypertension, and an August 2013 rating decision granted him service connection for migraine headaches.  These matters are no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matters on appeal must again be remanded for evidentiary development.

At the outset it is noteworthy that from February 22, 2010, the Veteran's PTSD has been assigned a 100 percent schedular rating.   Regarding both of the matters on appeal, the most recent supplemental statement of the case (SSOC) was issued in August 2012, prior to the Board's April 2013 remand.  Since then, additional evidence has been received, including VA treatment records from October 2008 through January 2013 that were obtained pursuant to the Board's remand instructions.  A review of the record (including the physical file and the virtual file) found that a SSOC was not thereafter issued before the record was returned to the Board.  Accordingly, the matters must be remanded for AOJ review of the evidence added to the record.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Notably, the Board's prior remand specifically instructed that an SSOC must be issued before the case is returned to the Board.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record (to specifically include consideration of the additional evidence received since the August 2012 SSOC) and undertake any further development of the claims on appeal that may be indicated by the additional evidence received.

2.  The AOJ should then readjudicate the claims on appeal.   If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

